Citation Nr: 0628108	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected Type 2 diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans









INTRODUCTION

The appellant had active duty from July 1959 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim must be remanded for due process compliance under 
the Veterans Claims Assistance Act (VCAA).  

The VCAA provides in part that VA shall apprise the claimant 
of what evidence would substantiate the claim for benefits 
and further allocate the responsibility for obtaining such 
evidence. The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim. 38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.

In a June 2003 letter, the appellant was notified of what 
information would substantiate his claim, and that VA would 
provide him with a medical examination, if necessary to 
adjudicate the claim.  However, the letter did not advise the 
appellant to provide any evidence in his possession that 
pertained to the claim - the fourth element of proper notice 
as in Pelegrini, above.

The Board regrets a further delay in the adjudication of this 
claim.  However, there is no provision for the Board to waive 
the due process requirements that are set out by law.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will issue a letter to the 
appellant, advising him to submit all 
evidence in his possession that pertains 
to the claim, and that otherwise complies 
with VA's duty to notify and assist him 
in the development of the claim.  

2.  Following the passage of a reasonable 
time, the RO/AMC should review and 
readjudicate the claim.  In adjudicating 
the claim, the RO/AMC should specifically 
adjudicate the claim under both direct 
and secondary service connection theories 
of entitlement.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (VA must 
examine the evidence of record to 
ascertain if there is any other basis 
upon which to develop or grant the claim, 
including direct service connection).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



